Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN T. OLSZYK, Civil No. 3:20-cv-2
Plaintiff : (Judge Mariani)
,
DR. MALIK, ef al.,
Defendants
MEMORANDUM
Plaintiff John Olszyk (“Olszyk”) is a former inmate who was housed at all relevant
times at the Lackawanna County Prison, in Scranton, Pennsylvania.! Olszyk commenced
this action pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Warden Tim
Betti, Satish Mallik, M.D., and Allied Services. (/d.). For the reasons set forth below, the
Court will dismiss this action for failure to prosecute and failure to comply with a Court
Order.
I. Background
In the complaint, Olszyk alleges that Defendants failed to provide him adequate
medical care for his psychiatric condition and he sets forth various unconstitutional
conditions of confinement claims. (Doc. 1). On July 8, 2020, the Court issued an Order

directing Olszyk to show cause why the action against Allied Services should not be

 

1 Olszyk has been released from custody and is no longer incarcerated. (See
https://vinelink.com/#/search; see also Doc. 24).
Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 2 of 6

dismissed pursuant to Federal Rule of Civil Procedure 4(m). (Doc. 22). On July 20, 2020,
the Court's mail to Olszyk was returned, unopened, and marked as “inmate released.”
(Doc. 24). Accordingly, the Court issued an Order directing Olszyk to provide his current
address. (Doc. 23). The Order warned Olszyk that, “[flailure to comply with this Order may
result in the dismissal of this case for failure to prosecute.” (/d. at p. 2) (citing Federal Rule
of Civil Procedure 41(b)). On July 22, 2020, the Court’s mail to Olszyk was again returned,
unopened, and marked as “inmate released.” (Doc. 25). Olszyk failed to comply with the
Court’s Order and has not provided the Court with a current, updated address.
Il. Discussion

District courts have the inherent power to dismiss an action for failure to prosecute
sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United States Court of
Appeals for the Third Circuit has identified six factors a court should consider before
dismissing an action for failure to prosecute:

(1) the extent of the party’s personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or

the attorney was willful or in bad faith; (5) the effectiveness of sanctions other

than dismissal, which entails an analysis of alternative sanctions; and (6) the

meritoriousness of the claim or defense.
Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases omitted).
Not all of the Poulis factors need be satisfied to dismiss a complaint. See Shahin v.

Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti, 964 F.2d 1369,

1373 (3d Cir. 1992)).
Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 3 of 6

In the present matter, Olszyk is pro se and is solely responsible for his actions. See
Colon v. Karnes, 2012 U.S. Dist. LEXIS 14692, at *7 (M.D. Pa. 2012) (“Plaintiff is
proceeding pro se, and thus is responsible for his own actions.”). At this point, the Court
has been waiting several months for Olszyk to communicate with the Court, and can only
conclude that he is personally responsible for failing to inform the Court of his whereabouts.

Second, prejudice to the adversary generally includes “the irretrievable loss of
evidence, the inevitable dimming of witnesses’ memories or the excessive and possibly
irremediable burdens or costs imposed on the opposing party.” Adams v. Trustees of N.J.
Brewery Emps.’ Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). Prejudice also
includes “the burden imposed by impeding a party's ability to prepare effectively a full and
complete trial strategy.” Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).
Olszyk’s continued failure to communicate with the Court and his continued inaction
frustrates and delays the resolution of this case. This failure to communicate prejudices the
Defendants who likely seek a timely resolution of the case. See Azubuko v. Bell National
Organization, 243 F. App’x 728, 729 (3d Cir. 2007) (stating that plaintiff's failure to file an
amended complaint prejudices defendants and compels dismissal).

Third, Olszyk has established a history of dilatoriness through his failure to notify the
Court of his whereabouts and failure to comply with Court Orders and rules. As stated, the
Court ordered Olszyk to provide his current address and warned him that this case was

subject to dismissal for failure to prosecute. (Doc. 23). Olszyk failed to comply with that
Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 4 of 6

Order. The Court finds that over the past several months, Olszyk has delayed this matter to
the extent that his conduct constitutes a “continuous stream of dilatory conduct.” Briscoe v.
Klem, 538 F.3d 252, 261 (3d Cir. 2008). A pro se plaintiff has the affirmative obligation to
keep the Court informed of his address. (See M.D. Pa. Local Rule of Court 83.18 (providing
that a pro se plaintiff “shall maintain on file with the clerk a current address at which all
notices and copies of pleadings, motions or papers in the action may be served upon such
party.”); see also Doc. 3, at p. 4, Standing Practice Order in Pro Se Plaintiff Cases). Should
such address change in the course of this litigation, the plaintiff shall immediately inform the
Court of such change, in writing. (/d.). If the Court is unable to communicate with the
plaintiff because he has failed to notify the Court of his address, the plaintiff will be deemed
to have abandoned the lawsuit. (/d.). It is clear that Olszyk has failed to comply with the
terms set forth in Middle District of Pennsylvania Local Rule 83.18 and the Standing
Practice Order.

Regarding the next factor, “[wjillfulness involves intentional or self-serving behavior.”
Adams, 29 F.3d at 874. It appears that at least some of this dilatory behavior was
performed willfully and in bad faith, as Olszyk has offered no explanation for his failure to
provide the Court with his current address. Gagliardi v. Courter, 144 F. App’x 267, 268 (3d
Cir. 2005) (holding that the district court did not abuse its discretion by dismissing plaintiffs
complaint for failure to prosecute, where plaintiff failed to respond to defendants’ motion to

dismiss for more than three months and this failure to comply prejudiced defendants).
Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 5 of 6

Fifth, a district court must consider the availability of sanctions alternative to
dismissal. Poulis, 747 F.2d at 869. Given Olszyk’s indigence, alternative, monetary,
sanctions would not be effective. See Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328, at *5
(M.D. Pa. 2012) (finding, “monetary sanctions are unlikely to be efficacious given that
Plaintiff is indigent”). Moreover, the Court is incapable of imposing a lesser sanction without
knowledge of Olszyk’s whereabouts.

The final Poulis factor is meritoriousness of the claim. A claim will be deemed
meritorious when the allegations of the complaint, if established at trial, would support
recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6) motion to dismiss is
utilized in determining whether a claim is meritorious. Poulis, 747 F.2d at 869-70. The
Court finds that consideration of this factor cannot save Olszyk’s claims, since he is now
wholly non-compliant with his obligations as a litigant. Thus, the weight of this factor is
lessened and, following a full analysis of the Poulis factors, the majority of the six factors
weigh in favor of the Defendants.

lll. Conclusion

Olszyk has been released from custody and is no longer incarcerated. (See Docs.
24, 25; see also https://vinelink.com/#/search). Despite being ordered to provide the Court
with his current address, Olszyk has not responded. Olszyk’s failure to notify the Court of

his whereabouts has forced the Court to consider whether to dismiss this action for failure to
Case 3:20-cv-00002-RDM-CA Document 26 Filed 07/23/20 Page 6 of 6

prosecute. After consideration of the Poulis factors, the Court finds that dismissal is

appropriate under the present circumstances.

eng,

   

| YMA
Robert D. Mariani
United States District Judge

Dated: July 22, 2020
